Citation Nr: 1734849	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was previously remanded by the Board, in September 2016, for further development, to include obtaining additional records and an obtaining an additional medical opinion from the VA examiner who conducted both the April 2010 VA examination and the January 2015 addendum opinion. 

The issue of entitlement to service connection for a back disability was also remanded by the Board in October 2014. In a February 2015 rating decision, the RO granted service connection for lumbosacral strain and assigned a 20 percent disability rating effective from June 11, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of any doubt in favor of the Veteran, the weight of the competent and probative evidence is in equipoise as to whether the Veteran's current cervical spine disability, characterized as multi-level degenerative joint disease, is related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability characterized as multi-level degenerative joint disease of the cervical spine are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. 38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As such, service connection may be established by continuity of symptomatology for arthritis.

In this case, the Veteran asserts that he has a cervical spine disability which is related to his military service. Specifically, he believes that he incurred a cervical spine disability as a result of a motor vehicle accident in August 1963. 

With respect to the first service connection element, a current disability, the Veteran has been diagnosed with multi-level degenerative joint disease of the cervical spine. See April 2010 VA Examination.

With respect to the second element, an in-service incurrence, the Veteran's service treatment records indicate he was involved in a motor vehicle accident in August 1963. The Veteran endorsed back pain at that time, and was noted to have multiple abrasions. Although the service treatment records regarding the August 1963 vehicle accident do not explicitly show treatment for injuries of the neck, the Veteran is competent, as a lay person, to describe such injuries. Further, the circumstances of that accident are such that it is conceivable he could have sustained such injuries, as multiple injuries were noted in these records.

With respect to the third element of service connection, a nexus opinion, the record contains both favorable and unfavorable medical evidence. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's outpatient treatment records from the Portland VA Medical Center (VAMC) show that he was treated for neck pain following a whiplash injury in 1982. His records indicate that he was involved in a car accident, and sustained a neck injury. The record contains a VA medical certificate dated in September 1982 in which the examining nurse expressed concern regarding residuals from an "old injury causing limitation of movement and discomfort," and reference was made to a "severe auto accident in service." 

The Veteran was also involved in a third motor vehicle accident in February 2006. The initial treatment records, physical therapy notes, and insurance medical evaluations relative to this incident have been provided by the Veteran. In sum, these records indicate some level of lumbar spine disability that was determined to have been causally related to the 2006 accident. However, in relation to this accident, the record contains an opinion from Dr. W.B. Carlson in which he stated that further treatment for the Veteran's neck was recommended but that the underlying degenerative disease of the neck was unrelated to the February 2006 motor vehicle accident. 

In April 2010, the Veteran underwent a VA examination. The Veteran was diagnosed with multi-level degenerative joint disease of the cervical and lumbar spine. The examiner opined that the cervical spine disability was not related to the Veteran's military service because there was no documentation of cervical spine trauma or complaints of injury in the Veteran's service treatment records. The examiner also noted that the Veteran's separation exam was silent relative to a cervical spine disability. The examiner noted that the Veteran had a salient history of motor vehicle accident with cervical fusion in 1982. 

Thereafter, the VA examiner who examined the Veteran in April 2010 was given the opportunity to provide a supplemental medical opinion as to the etiology of the Veteran's cervical spine disability. In January 2015, the examiner incorrectly stated that there is "no data in the [claims] file" regarding the 1982 motor vehicle accident and subsequent cervical spine fusion. He further opined that the Veteran's cervical spine disability is "not as likely as not related to military service." The examiner indicated that his rationale was based on the Veteran's history and physical examination, review of the claims file, review of the VA medical records, and medical literature. He reiterated that that there was no documentation of cervical spine trauma or complaints of injury in the Veteran's service medical records. He noted that there was a "post service history of a motor vehicle accident with cervical fusion in 1982, 20 years after service."  

Finding the January 2015 medical opinion inadequate as it did not consider relevant evidence relating to the Veteran's cervical spine disability and because it premised solely on the lack of documentation of a cervical spine condition during service, the Board remanded the claim for an additional opinion. 

In September 2016, the VA examiner who provided the April 2010 and January 2015 opinions was given a third opportunity to re-review the record and provide an addendum opinion. The examiner opined that the Veteran's cervical condition was less likely than not incurred in or caused by service. In support of his opinion, the examiner stated that it is at least as likely as not that the Veteran's current cervical spine disability is related to an intercurrent injury to the Veteran's cervical spine that occurred after his separation from service in July 1964, to include motor vehicle accidents in 1982 and 2006.

The examiner once again supported his rationale by stating that there was no documentation of cervical spine trauma or complaints of injury noted in the Veterans service medical records or in the Veteran's separation examination. He reiterated that there is a post service history of motor vehicle accident with cervical fusion in 1982, 20 years after service.

After reviewing all of the evidence of record, and affording the Veteran the benefit of the doubt, the medical evidence is at least in equipoise regarding whether the Veteran's cervical spine disability was caused by his in-service injury.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).

A medical opinion is adequate when it informs the Board sufficiently of a medical expert's judgment on a medical question and the essential rationale for that opinion, taking into consideration the Veteran's prior medical history and examinations. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (internal citations omitted). A medical opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the VA examiner's opinions weigh against the claim, the Board finds his opinion, as reflected in the April 2010 opinion as well as the January 2015 and September 2016 addendum opinions, to be of diminished probative value.  The VA examiner did not discuss the relevance of the Veteran's motor vehicle accident in August 1963 and he continuously premised his opinions solely on the lack of documentation of a cervical spine condition during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion). These opinions are therefore afforded little probative weight.

To the contrary, the record contains a VA medical certificate dated in September 1982 in which the examining nurse expressed concern regarding residuals from an "old injury causing limitation of movement and discomfort," and reference was made to a "severe auto accident in service."  There is, however, no indication that the examining nurse reviewed the Veteran's service treatment records. 

Accordingly, the Board concludes that the competent and probative evidence is at least in equipoise as to whether the Veteran's cervical spine disability characterized as multi-level degenerative joint disease is related to his military service. Resolving any doubt in the Veteran's favor, service connection for a cervical spine disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability characterized as multi-level degenerative joint disease of the cervical spine is granted. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


